Friedmann, J. (concurring).
I concur with the result reached by my plurality colleagues, namely that, without benefit of a hearing, the disposition of the frozen pre-zygotes at issue here should be in accordance with "Addendum No. 2-1” of the parties’ informed consent document. However, I write separately because I do not agree that the informed consent document is sufficiently unambiguous to determine the disposition of the pre-zygotes based solely on the terms of that agreement.
I
Initially, I agree with the plurality that procreational decisions are "intensely personal” and should, where possible, be resolved by the implementation of the parties’ intentions. However, I do not believe that the informed consent document relied on here provides real insight into the intentions of these divorced parties.
The plurality urges that the parties had resolved to donate their frozen pre-zygotes to research in any instance where they ceased to agree on the disposition of the fertilized eggs, including during a divorce. In reaching this conclusion, they principally rely upon Addendum No. 2-1 of the parties’ informed consent contract with the IVF laboratory (hereinafter the IVF contract) which they initialed, and which provides: "[i]n the event that we no longer wish to initiate a pregnancy or are unable to make a decision regarding the disposition of our stored, frozen pre-zygotes * * * [o]ur frozen pre-zygotes may be examined by the IVF Program for biological studies and be disposed of by the IVF Program for approved research investigation as determined by the IVF Program”.
However, to the extent that the instant IVF contract has an intelligible structure, it appears to be chronological, i.e., it fol*164lows the anticipated schedule of a couple’s relationship with the laboratory, from the time the hopeful pair enters the door until their dealings with the program are concluded. The provision invoked by the plurality occurs in a section towards the end of the document which seems designed to address what the IVF laboratory could do with "left over” pre-zygotes after a couple’s association with the program has terminated, either because the wife has successfully borne a child or because the pair has decided to discontinue their efforts to conceive by means of IVF. The laboratory might therefore find itself with excess pre-zygotes in circumstances where the departing clients have failed to issue instructions on how they want their prezygotes disposed of, or where they find themselves unable to agree upon such instructions. To protect itself, the laboratory requires its clients to indicate in advance their preference as to the disposition of the residual pre-zygotes. It is this provision that is clearly designed to insulate the IVF program from liability, in the event that it is later sued for having disposed of a former client’s pre-zygotes in an allegedly unauthorized fashion.
My plurality colleagues conjecture that the provision in the IVF contract to donate any "excess” pre-zygotes to research is the provision referred to in the parties’ preliminary "Uncontested Divorce” agreement of June 7, 1993, in which the couple declared that "the frozen 5 pre-zygotes at Mather Hospital * * * should be disposed of [in] the manner outlined in our consent form”. However, it is by no means clear that the parties agreed on the "manner” of disposition. In addition, the June 7, 1993 agreement was superseded on December 17, 1993, by a new "Stipulation Pursuant to Divorce”, wherein the parties reserved their rights to pursue the "ongoing litigation with respect to the custody of eggs”.
This "ongoing litigation” seems to be sanctioned by the sole paragraph in the IVF contract to expressly address what should happen in the event of divorce, namely: "In the event of divorce, we understand that legal ownership of any stored prezygotes must be determined in a property settlement and will be released as directed by order of a court of competent jurisdiction”. This sentence, which is admittedly not free from ambiguity, suggests that in the event of divorce the parties hoped to arrive at a "settlement” agreement with respect to the stored pre-zygotes, but that, failing such an agreement, they committed the ultimate decision regarding disposition of their frozen fertilized eggs to the court.
*165In short, the IVF contract before us is susceptible of multiple and conflicting interpretations, with the result that, in my opinion, it cannot logically be relied upon to resolve the instant dispute. We are therefore squarely presented with the issue addressed by the court in Davis v Davis (842 SW2d 588 [Tenn], cert denied sub nom. Stowe v Davis, 507 US 911), namely, how to dispose of a divorced couple’s frozen pre-zygotes, where the parties cannot agree and there is no intelligible written contract declaring their intentions.
II
I cannot accept the strict balancing of interests approach favored by the Davis court and my dissenting colleagues. Rather, I am persuaded that where, as here, there is no reliable contract providing for the disposition of the frozen prezygotes, the objecting party, except in the most exceptional circumstances, should be able to veto a former spouse’s proposed implantation.
The Davis court, which favored a balancing of the parties’ interests in the absence of a contract governing the disposition of frozen pre-zygotes in the event of divorce, clearly inclined to the opinion that "[o]rdinarily, the party wishing to avoid procreation should prevail” (Davis v Davis, supra, at 604).
However, the Davis court deserted its own balancing of interests test when it suggested that the wife’s position would be strengthened where, as here, she desires to have the prezygotes implanted in her own body rather than in someone else’s (Davis v Davis, supra, at 604; see, e.g., Robertson, In the Beginning: The Legal Status of Early Embryos, 76 Va L Rev 437, 479-483 [1990] [hereinafter Robertson, In the Beginning]). I believe that the Davis dicta, if implemented, would collide with the Supreme Court’s holding in Planned Parenthood v Danforth (428 US 52), that no person or entity should be allowed to interfere with another person’s decision not to have offspring before the point of viability (see also, Robertson, In the Beginning, op. cit., at 468).
III
In my view, an objecting party’s right to veto implantation is supported, in the first instance, by fundamental constitutional considerations. As the Davis court reasoned, the right of "procreational autonomy” (Davis v Davis, supra, at 601), implicit in the constitutional guarantees of liberty and privacy includes both "the right to procreate and the right to avoid procre*166ation” (Davis v Davis, supra, at 601; see also, Carey v Population Servs. Intl., 431 US 678; Roe v Wade, 410 US 113; Eisenstadt v Baird, 405 US 438; Griswold v Connecticut, 381 US 479; Meyer v Nebraska, 262 US 390; Note, To Have or Not To Have: Whose Procreative Rights Prevail in Disputes Over Dispositions of Frozen Embryos? 27 Conn L Rev 1377, 1395 [1995] [hereinafter Note, Procreative Rights]). When these two rights are in conflict, authorities have sought a resolution by "balancing the burdens imposed on each party by [the] exercise of the other’s right” (Note, Procreative Rights, id., at 1402). When this is done as in the case before us, however, it is clear to me that there can be few situations, if any, where the burden upon the party forced to forfeit using particular pre-zygotes to acquire offspring will outweigh the burden upon the party who wishes to avoid reproduction but is compelled by court order to become a parent.
Once lost, the right not to procreate can never be regained. It is the irrevocability of parenthood that is most crushing to the unconsenting gamete provider; and it is principally because of this that I find it hard to imagine a situation where a court should undertake to foist parenthood upon an unwilling individual (see, e.g., Matter of Baby Boy C., 84 NY2d 91). "Once a child is born, there is no way to end biological ties, and very few ways to end emotional ones” (Note, Davis v Davis: An Inconsistent Exception to an Otherwise Sound Rule Advancing Procreational Freedom and Reproductive Technology, 43 DePaul L Rev 523, 566 [1994]). Put somewhat differently, "[e]ven if no rearing duties or even contact result[s], the unconsenting partner [former spouse] will know that biologic offspring exist, with the powerful attendant reverberations of guilt, attachment, or responsibility which that knowledge can ignite” (Robertson, In the Beginning, op. cit., at 479).
IV
Practical and policy concerns also militate against pre-zygote implantation under circumstances where the marital relationship has dissolved and one gamete provider objects. For example, New York State imposes an unwaivable duty upon most biological parents to support their offspring, regardless of how they were conceived (see, e.g., Matter of L. Pamela P. v Frank S., 59 NY2d 1). Even assuming that the wife at bar intends in good faith to bear all of the expenses of child-rearing on her own, unforeseen circumstances can always arise capable of causing the child’s needs to exceed the mother’s re*167sources. Who, for example, would care for the child (or children, since multiple births are not uncommon in IVF pregnancies) if the mother became impoverished, fell ill, was disabled, or died? Wfiiat if the child was afflicted with a serious malady requiring expensive treatments or therapies that the mother could not afford? It cannot seriously be supposed that the State would or should accept responsibility for the child under such circumstances, while a solvent parent survives (see, e.g., Family Ct Act §§ 413, 415, 513; Matter of Harvey-Cook v Neill, 118 AD2d 109).
V
Although I do not disagree with my dissenting colleagues that the IVF agreement is ambiguous, I do not consider that a dispositional hearing as suggested by them is warranted. It is my belief that the party seeking to implant the pre-zygotes— here the former wife—should be required to establish as a threshold matter that she cannot undergo IVF with a new partner or a sperm donor because, for example, she has lost her ability to ovulate or has some other major medical contraindication to egg retrieval (see, e.g., Robertson, Prior Agreements for Disposition of Frozen Embryos, 51 Ohio St L J 407, 413, 419 [1990]; see also, Robertson, In the Beginning, 76 Va L Rev, op. cit., at 479). Mere discomfort, expense, or other potentially surmountable difficulties should not suffice to defeat the defendant’s fundamental right to avoid biological fatherhood in a case of this sort. In addition, adoption should be regarded as among the "other reasonable alternatives” to prezygote implantation. The wife’s mere preference for genetic parenthood should not override her former spouse’s prerogative to elect not to procreate in circumstances such as these (Note, Procreative Rights, 27 Conn L Rev, op. cit., at 1403-1404). Only following a prima facie showing by the plaintiff that she lacks all other means of achieving genetic parenthood and that adoption is not a feasible or satisfactory option for her should the hearing recommended by the dissent be held.
However, in the matter before us, as justification for the former wife’s wish to implant the frozen pre-zygotes, she has contended only that she has a medical condition that makes it difficult for her to conceive and carry a child to term, and that as an unmarried person in her late thirties she would not find it easy to recommence the IVF process. She has not alleged that further IVF efforts with another donor would be unavailing, and she has not addressed the adoption issue at all. In my *168opinion, she has failed to satisfy her threshold burden. In the absence of a prima facie demonstration (not mere allegation) that the pre-zygotes in question represent her last and only chance at motherhood, the plaintiff should not be entitled to a hearing, the ultimate purpose of which should be to establish the exigency of her situation and to explore why, even given such exigency, her desires should prevail over the conflicting wishes of her former spouse. Indeed, as the plurality points out, the plaintiff has effectively proven on the instant record that she could not make the necessary showing of exigency even if she were afforded the opportunity. This is because, notwithstanding her ostensible reliance upon the Davis v Davis balancing test and her agreement to have the instant dispute resolved on papers, her submissions to date have been unconvincing, as even the dissent essentially concedes.
VI
In summary, although I do not believe that the parties’ informed consent agreement provides the guidance to their intentions that the plurality perceives, I concur that judgment should be granted to the defendant. Moreover, because the defendant has throughout the course of this litigation expressed his desire that the contested pre-zygotes be used by the IVF program in approved research studies, I join with my plurality colleagues in sanctioning this disposition.